Citation Nr: 0824869	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic cervical spine 
disorder to include injury residuals.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic low back disorder 
to include injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for both chronic cervical spine injury residuals and 
chronic low back injury residuals.  In January 2007, the 
Board remanded the veteran's claims to the RO so that he 
could be afforded a hearing before a Veterans Law Judge 
sitting at the RO.  In February 2007, the veteran cancelled 
the scheduled hearing.  


FINDINGS OF FACT

1.  The veteran was injured in a July 2003 motor vehicle 
accident which occurred when a private vehicle passed through 
a red light and struck a Department of Veterans Affairs van 
in which the veteran was riding as part of his Department of 
Veterans Affairs psychiatric treatment.  

2.  The July 2003 motor vehicle accident has been objectively 
shown to the fault of the private driver, with no evidence of 
carelessness or negligence on VA's part.  


CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder was not incurred as the 
result of Department of Veterans Affairs surgical treatment, 
hospital care, or medical treatment.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 3.361 (2007).  

2.  A chronic low back disorder was not incurred as the 
result of Department of Veterans Affairs surgical treatment, 
hospital care, or medical treatment.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 3.361 (2007).  


I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims for compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002), the 
Board observes that the RO issued a VCAA notice to the 
veteran in August 2005 which informed him of the evidence 
needed to support his claims; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  This was followed by readjudication in a November 
2005 SSOC.

The VA has attempted to secure all relevant documentation.  
The veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  The Board remanded the veteran's claims 
to the RO so that he could be scheduled for the requested 
hearing.  He subsequently withdrew his hearing request.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588). 

II.  38 U.S.C.A. § 1151 (West 2002)

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for chronic cervical spine and 
chronic low back injury residuals is warranted as the claimed 
disabilities were incurred in a motor vehicle accident which 
occurred while he was a passenger in a VA vehicle during a 
therapeutic field trip.  The veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 was received by 
the VA in November 2003.  

The provisions of 38 U.S.C.A. § 1151 (2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
  (1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was -
  (A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
  (B)  an event not reasonably 
foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2007) clarify that:

  (a) Claims subject to this section -
  (1) General.  Except as provided in 
paragraph (2), this section applies to 
claims received by VA on or after October 
1, 1997.  This includes original claims 
and claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. § 1151 or its 
predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358.  
***

  (b)  Determining whether a veteran has 
an additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.  
  (c)  Establishing the cause of 
additional disability or death.  Claims 
based on additional disability or death 
due to hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.  
  (2)  Continuance or natural progress of 
a disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.  
  (3)  Veteran's failure to follow 
medical instructions.  Additional 
disability or death caused by a veteran's 
failure to follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.  
  (d)  Establishing the proximate cause 
of additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1)  Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused a 
veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or 
examination caused the veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and 
  (i)  VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider; or 
  (ii)  VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
§ 17.32 of this chapter.  

***

  (e) Department employees and 
facilities.  
  (1)  A Department employee is an 
individual-
  (i) Who is appointed by the Department 
in the civil service under title 38, 
United States Code, or title 5, United 
States Code, as an employee as defined in 
5 U.S.C. 2105;
  (ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under 
authority of law; and
  (iii) Whose day-to-day activities are 
subject to supervision by the Secretary 
of Veterans Affairs.  
(2) A Department facility is a facility 
over which the Secretary of Veterans 
Affairs has direct jurisdiction.
  (f)  Activities that are not hospital 
care, medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility.  
The following are not hospital care, 
medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility 
within the meaning of 38 U.S.C. 1151(a):
  (1)  Hospital care or medical services 
furnished under a contract made under 
38 U.S.C. 1703.
  (2)  Nursing home care furnished under 
38 U.S.C. § 1720.  

A July 2003 Detroit, Michigan, Police Department traffic 
crash report states that a private car went through a red 
light and struck a VA van causing a rollover accident.  The 
veteran was noted to have been a passenger in the VA vehicle.  
The VA vehicle was proceeding through an intersection with a 
green light.  

A July 2003 Detroit, Michigan Fire Department-EMS Division 
clarifies that the veteran was a restrained passenger in the 
third row of a van travelling 25 to 30 miles per hour which 
was struck by a second vehicle and rolled over.  

Emergency room clinical documentation from the Henry Ford 
Hospital dated in July 2003 indicates that the veteran 
complained of neck, back, knee, and abdominal pain.  He 
reported that he had been a restrained lap belt passenger 
sitting in the middle of a 15 foot van which had been 
involved in a motor vehicle accident.  The veteran was noted 
to have a history of fibromyalgia, degenerative joint 
disease, and a cervical spine injury.  On physical 
evaluation, the veteran exhibited mild tenderness over the C6 
and L2-3 areas.  He refused prescribed medication and was 
discharged in stable condition.  

In his November 2003 claim for compensation under the 
provisions of compensation under the provisions of 38 
U.S.C.A. § 1151, the veteran indicated that: he was a 
passenger in a VA van being transported for therapeutic 
purposes on July 9, 2003; a private car collided with the VA 
van at an intersection and the van rolled onto its side; and 
he sustained cervical spine and low back injuries with 
associated upper and lower extremity neurological damage in 
the accident.  

In his June 2004 Appeal to the Board (VA Form 9), the veteran 
conveyed that he would not have been injured had he not been 
in VA treatment which included the outing/field trip.  In his 
May 2007 Informal Hearing Presentation, the accredited 
representative advanced that:

The claim was denied because the RO found 
that the motor vehicle accident was not 
the fault of the VA driver.  While 
legally this may have been the case, 
determining fault for traffic violations 
and determining fault for VA 1151 claims 
are two different entities that must be 
treated as such.  Though the VA driver 
was legally cleared of wrong doing in 
traffic court, it may be reasonable to 
say that he should have been a more 
defensive driver, considering his cargo.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
record establishes that the veteran's incurred physical 
trauma to the cervical spine and lumbar spine during the July 
2003 motor vehicle accident in which a private car proceeded 
through a red light and struck a VA van in which the veteran 
was a passenger.  Accepting, for the sake of argument, that 
this resulted in disability not present before the accident, 
compensation under section 1151 is not warranted because 
there is no showing of negligence, carelessness, etc., on the 
part of VA.  The veteran was properly secured in the VA 
vehicle.  The VA van was proceeding lawfully through the 
intersection with a green light.   There is no objective 
indication in the record that the driver of the VA vehicle 
was cited for any traffic violation or otherwise operated the 
vehicle in a negligent or an otherwise unsafe manner.
  
The veteran appears to be asserting on appeal that the mere 
fact that he was a passenger in a VA vehicle during a VA 
therapeutic outing is sufficient to establish compensation 
under the provisions of 38 U.S.C.A. § 1151.  In reviewing a 
similar contention, the Court has directed that: 

The United States Court of Appeals for 
the Federal Circuit has construed the 
words "caused by" in the National 
Childhood Vaccine Injury Act, 42 U.S.C. 
§§ 300aa-s, et seq., so as to require the 
existence of "a logical sequence of 
cause and effect showing that the 
vaccination was the reason for the 
injury."  Grant v. Sec'y of the Dep't of 
Health and Human Servs., 956 F.2d 1144, 
1148 (Fed. Cir. 1994) (interpreting the 
term "caused by" as contained in 42 
U.S.C. § 300aa-11(c)(1)(C)(ii)).  In the 
context of section 1151, this would mean 
finding that the conduct of the VA 
examination was the reason for the 
additional disability.  The Court, in 
Sweitzer, made clear that section 1151 
"does not address disabilities that are 
merely coincidental with the receipt of 
VA treatment."  Sweitzer, 5 Vet.App. at 
505; see also 69 Fed. Reg. at 46,433 
("remote contributing cause" is not a 
direct cause for purposes of showing 
section 1151 entitlement).  

In Mr. Loving's case, the Board found 
that "[t]here is no evidence to suggest 
that the falling grate was in any way 
associated with the actual provision of 
outpatient medical care and examination 
at the VA facility."  R. at 6.  Mr. 
Loving has not pointed to any evidence 
that suggests otherwise.  As far as the 
record reflects, the falling ceiling 
grate had nothing to do with Mr. Loving's 
July 19, 1999, VA examination and, 
whether or not Mr. Loving had undergone 
that examination, the ceiling grate would 
have fallen at the same time and in the 
same place.  This conclusion is supported 
by Mr. Loving's December 2001 testimony, 
wherein he asserted that during the 
course of his July 19, 1999, VA 
examination, he and the VA doctor "heard 
three loud boom[s]" and that "the third 
boom shook the building" causing the 
ceiling grate to fall on his knee. R. at 
153.  Although the actual cause of the 
falling ceiling grate is unknown, those 
assertions support a conclusion that the 
falling ceiling grate was not in any way 
related to the VA examination that Mr. 
Loving was undergoing at that time; in 
that sense, the VA examination was not 
the actual cause of Mr. Loving's 
additional disability and arguably cannot 
be said to have been even "a remote 
contributory cause" of any such 
disability, 69 Fed. Reg. at 46,434.  It 
follows that any additional disability 
sustained as a result of the falling 
ceiling grate was not part of the natural 
sequence of cause and effect flowing 
directly from the actual provision of 
"hospital care, medical or surgical 
treatment, or examination" furnished by 
VA and that any such additional 
disability was not "direct[ly] 
cause[d]" by that VA activity, 69 Fed. 
Reg. at 46,434, and we therefore conclude 
that Mr. Loving's claim for compensation 
lies beyond the ambit of section 1151. 38 
U.S.C. § 1151(a); see Sweitzer, 5 
Vet.App. at 505.  Consequently, we cannot 
conclude that the Board's conclusion that 
that additional disability was not 
"caused by hospital care, medical or 
surgical treatment, or examination 
furnished [by VA]," 38 U.S.C. § 1151(a), 
was in error.  

Loving v. Nicholson , 19 Vet. App. 96, 100-101 (2005).

The circumstances here are similar.  The fact that the 
veteran was involved in an automobile accident was entirely 
coincidental with the fact he was receiving VA treatment, and 
not a result of his treatment.  The claimed disabilities were 
not caused by either VA treatment or the facilitation 
thereof.  The relevant negligence was that of the private 
driver who struck the VA van in which the veteran was riding.  
There was no negligence or carelessness on VA's part.  Given 
these facts, the Board concludes that compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for both a 
chronic cervical spine disorder to include injury residuals 
and a chronic low back disorder to include injury residuals 
may not be granted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a chronic cervical spine disorder to include injury 
residuals is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic low back disorder to include injury 
residuals is denied.  



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


